Citation Nr: 1109018	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-22 268	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as a result of asbestos exposure.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ventricular arrhythmia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  



INTRODUCTION

The Veteran served on active military duty from September 1965 to October 1969.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and January 2007 rating decisions issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, which denied service connection for emphysema and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ventricular arrhythmia, respectively.  

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge sitting at the RO in his May 2007 substantive appeal (VA Form 9).  As such, he was scheduled for a Board hearing in August 2007; however, prior to his scheduled hearing, the Veteran indicated that he wished to cancel it.  Therefore, the Board finds that the Veteran's request for a hearing is withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ventricular arrhythmia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

A lung disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, was not present during service, bronchiectasis did not manifest within one year of the Veteran's discharge from service, and a lung disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.




CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by the Veteran's active military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2006 letter, sent prior to the initial June 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a June 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that, while the June 2006 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2006 letter was issued, the Veteran's claim was readjudicated in the March 2007 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Board notes that documentation contained in the claims file reflects that the Social Security Administration (SSA) denied the Veteran's claim for disability benefits.  However, he has not indicated, and the record does not otherwise show, that his lung disorder was the basis of his SSA disability claim.  Therefore, it is not necessary to request records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant").  Additionally, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a lung disorder; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to asbestos during service and no indication that his lung disorder is otherwise related to service.  In this regard, the Veteran has only claimed that his lung disorder is the result of asbestos exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of respiratory symptomatology since service.   The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, bronchiectasis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos- related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he was exposed to asbestos while in service as he slept in a shop next to a stack wrapped in asbestos.  He further alleges that his current lung disorder, to include COPD and emphysema, is a result of such asbestos exposure.  Therefore, the Veteran claims that service connection is warranted for his lung disorder.

The Veteran's service personnel records reflect that he served aboard the USS Orion and his military occupational specialty was opticalman.  Additionally, from December 1965 to January 1966, he served as a mess cook.  

Service treatment records reveal that the Veteran was treated for colds and sore throats during service; however, such records are negative for complaints, treatment, or diagnoses of a lung disorder.  Additionally, September 1965 and December 1965 chest X-rays were negative.  A December 1965 report of medical history is negative for a report of lung problems.  Clinical evaluation of the Veteran's lungs and chest at such time was normal.  In January 1966, the Veteran was exposed to an individual with tuberculosis; however, his tuberculin skin test was negative on initial testing, after six weeks, after three months, and after six months.  Additionally, a March 1967 chest X-ray was negative.  The Veteran's September 1969 separation examination revealed that clinical evaluation and X-ray of his lungs and chest were normal.

The Veteran's post-service VA treatment records reflect diagnoses of COPD, emphysema, and community-acquired and Methicillin-resistant Staphylococcus aureus (MRSA) pneumonia.  The Board notes that a problem list also includes bronchitis and acute pharyngitis; however, there is no clinical evidence supporting such diagnoses.  VA treatment records reflect a longstanding history of smoking.  Specifically, a July 2005 VA discharge summary notes the Veteran was diagnosed with nicotine addiction and COPD and it was noted to have a history of heavy smoking.  In October 2005, he was diagnosed with tobacco dependence and emphysema.  In a VA history and physical examination record from November 2005, the Veteran reported he had smoked 2-3 packs per day for fifty plus years.  Pulmonary function testing at such time revealed moderate airflow obstruction with significant bronchodilator response and normal lung volumes.

A December 2005 chest X-ray showed diffuse interstitial infiltrates bilaterally which might represent asymmetric pulmonary edema and possible pneumonitis.  There was a small left pleural effusion versus fibrosis at the left apex.  He had cardiomegaly.  A computed tomography (CT) scan of the chest showed emphysematous changes with bronchiectasis and a left pleural effusion with adjacent consolidation versus compressive atelectasis in the left lung base.  In March 2006, the Veteran's treating physician indicated that the Veteran was diagnosed with COPD.  

As an initial matter, the Board finds that there is no credible evidence that the Veteran was exposed to asbestos during service.  In this regard, his service personnel and treatment records are negative for any indicated exposure.  Additionally, the Veteran's duties during his military service are not included in those noted by the VA Manual to result in an increased risk of exposure to asbestos.  Moreover, there is no radiographic evidence of parenchymal disease and the Veteran, who has been diagnosed with COPD, emphysema, and community-acquired and MRSA pneumonia, does not have a diagnosis of a lung disorder consistent with asbestos exposure.  In this regard, the Board notes that a December 2005 X-ray revealed diffuse interstitial infiltrates bilaterally; however, such were noted to be consistent with mild pulmonary edema or pneumonitits, which are not diseases acknowledged to be related to asbestos exposure.  Additionally, as relevant to the Veteran's pneumonia, it was noted that he developed such during his hospitalization following a cardiac episode.  Therefore, while the Veteran is competent to describe his sleeping arrangements during service, there is no credible evidence that the stack which he slept next to was, in fact, wrapped in asbestos.  In this regard, the Board finds the Veteran's description of sleeping next to asbestos to be not credible as such is not supported by the contemporaneous records or subsequent diagnostic testing that has failed to reveal an asbestos-related disease.   Moreover, the Veteran has not supplied any detailed statements regarding what the asbestos looked like, or how he knew it was asbestos.  In short, his less than graphic description of asbestos exposure is deemed not credible in light of the remainder of the evidence of record.  Therefore, the Board finds that the Veteran was not exposed to asbestos during service.  

The Board further notes that a December 2005 CT scan of the chest showed emphysematous changes with bronchiectasis.  Therefore, the Board has considered whether presumptive service connection is warranted for such lung disorder.  However, the record fails to show that the Veteran manifested bronchiectasis to a degree of 10 percent within the one year following his service discharge in October 1969.  As such, presumptive service connection is not warranted for bronchiectasis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Moreover, as there is no evidence of a lung disorder in service and all chest X-rays as well as clinical evaluations of the lungs were normal, there is no indication that the Veteran's current lung disorder, to include COPD and emphysema, is related to a disease, injury, or incident during service.  In fact, absent the Veteran's allegation that he was exposed to asbestos during service, he has not contended that such disorder is related to his military service.  Additionally, he has not alleged a continuity of respiratory symptomatology since service.  Therefore, as the Board has determined that the Veteran's reports of asbestos exposure during service are not credible, there is no indication that his lung disorder is related to his military service and, as such, service connection is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a lung disorder, claimed as a result of asbestos exposure, is denied.  


REMAND

Pertinent to the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ventricular arrhythmia, the Board notes that a January 2007 rating decision denied service connection for such disorder and, thereafter, in August 2007, the Veteran submitted a notice of disagreement to the AOJ as to such denial.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action: 

Provide the Veteran and his representative with statement of the case on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for ventricular arrhythmia.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


